Title: To George Washington from Lewis Nicola, 26 June 1781
From: Nicola, Lewis
To: Washington, George


                        
                            Sr
                            Philada 26 June 1781
                        
                        I had the honour of your Excellencies letter of the 21 June 1781 yesterday about noon & immediately
                            communicated it to the Board of War from which I obtained an order for shoes for the men that were to march & an
                            application was immediately made for money to Congress, I was also informed that a demand had been made to the Executive
                            Council for some militia to supply our place, having great reason to believe no steps had as yet been taken to draw them
                            out, I directed waited on the Council and informed it of your orders & was told that it would be ten days before
                            they could be ready.
                        The 13th Inst. I recd an order from the Board of war to hold the regiment in readiness to march &
                            immediately gave out the necessary orders & took every step in my power to be ready for the final order which I
                            did not receive ’till your Excellencies letter came to hand.
                        I am sorry it is not in my power to give you certain information on the three head you desire, Our departure
                            depending on the militia being called out I cannot say any more than I have already done. Our time of arrival is also
                            uncertain, as I am apprehensive of meeting some delay at Trenton in procuring waggons, but to prevent this as much as
                            possible I shall send notice to the D: Qr Mr Genl there of the time of our departure as soon as I can ascertain it, as
                            soon as I get to Trenton & can fix the time of departure I shall forward to your Excellency every information in
                            my power.
                        I hope you will do me the justice to believe no endeavours shall be wanting on my part to expedite the
                            business & that you will permit me to assure you that I am with respect Your Excellencies Most obedt Servt
                        
                            Lewis Nicola Col. Inv.
                        
                        
                            Inclosed I send a return of the present state of the part of the stationed here.
                            We beg your Excellency will accept our thanks for your kind attention to the ease
                                &c. of the regiment.
                        
                    